Citation Nr: 1413007	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-42 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 17, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD effective May 12, 2009.  A December 2009 rating decision assigned an earlier effective date of March 17, 2009, for the grant of service connection.  The Veteran continues to appeal for an even earlier effective date for the grant of service connection for PTSD.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

1.  A June 1991 rating decision denied the claim for service connection for an acquired nervous disorder.  The Veteran filed a timely appeal and the Board denied service connection for an acquired psychiatric disorder to include PTSD on August 28, 2003; that decision is final. 

2.  On March 17, 2009, the Veteran filed a vague petition to reopen his claims; he was asked to clarify his statement and in May 2009, he submitted a specific request to reopen his claim for service connection for PTSD. 

3.  There is no communication from the Veteran from August 29, 2003 to March 16, 2009, that constitutes a formal or an informal claim for service connection for PTSD or any acquired psychiatric disorder. 



CONCLUSION OF LAW

The criteria for an effective date earlier than March 17, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, the RO provided the appellant with complete VCAA notice in May 2009, prior to the initial adjudication.  

However, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service treatment records, and VA examination reports have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other records that could be obtained to substantiate the Veteran's claim for an earlier effective date.  

As noted above, the Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and informed the Veteran that, pursuant to VA provisions, earlier effective date claims are essentially based on the dates such claims are filed, not the date the condition arose.  The Veteran testified as to why he believed an earlier effective date was warranted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2).  As such, the Board finds that no further action pursuant to Bryant is necessary. 

In short, the Board has carefully considered the provisions of the VCAA, in light 
of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions and there is no prejudice to the Veteran in deciding the claim at this time. 

II.  Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On September 10, 1990, the Veteran requested service connection for a nervous condition.  In a June 1991 decision, the RO denied the claim.  The Veteran filed a timely appeal.  In an August 28, 2003 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran did not request reconsideration of the Board decision or appeal the decision to the U.S. Court of Appeals for Veterans Claims.  See 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100.  Thus, the August 2003 Board decision is final.  38 C.F.R. § 20.1100. 

On March 17, 2009, the Veteran filed a vague statement requesting his claims be reopened.  In an April 2009 letter, the RO asked the Veteran to specify what issues he was asking to have reopened.  In a May 2009 statement, the Veteran specifically requested that his claim for PTSD be reviewed and granted.  The RO reopened and granted the claim for service connection for PTSD, ultimately awarding an effective date of March 17, 2009.  The grant was based on a July 2009 VA examiner's diagnosis of PTSD related to the documented in-service incident where an over inflated tire exploded when the Veteran was working in the motor pool and the tire struck him in the chest.

The Veteran seeks an effective date earlier than March 17, 2009 for service connection for PTSD.  He essentially contends that he is entitled to an effective date from separation from service in November 1989, because he initially filed his claim for service connection for his psychiatric disorder in September 1990, which is within one year of separation from service.  He maintains that VA health care providers misdiagnosed his psychiatric condition.  He essentially contends that a proper diagnosis of his PTSD in 1990 would have substantiated his claim for service connection at that time.  He also noted that, in the early 1990's, the medical community knew little about PTSD, and if the VA examining physicians had more knowledge of PTSD then, he would have been diagnosed with PTSD much sooner.  In the alternative, he requests an earlier effective date to 1999 when he was first diagnosed with PTSD by medical personnel.  The Board notes the Veteran submitted a copy of the 1999 report during his 2011 Travel Board hearing.  However, the Board also notes that this document was already of record and specifically considered in the 2003 Board decision.

The effective date for an award of service connection established based on new and material evidence received after final disallowance or based on a reopened claim shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r). 

Here, service connection was ultimately awarded as of the date his reopened claim was received based on the addition of new and material evidence to the record.  See 38 C.F.R. § 3.400(q), (r).  There is no basis for the award of an earlier effective date in this case.

Specifically, subsequent to the August 2003 Board decision, there is no correspondence from the Veteran mentioning a psychiatric disorder or PTSD until May 2009.  The RO construed such statement as clarification of his vague March 17, 2009 statement requesting reopening.  The Veteran has not pointed to any communication from the August 2003 Board decision until his March 17, 2009 statement that could serve as a request for service connection for PTSD.  See 38 C.F.R. § 3.155 (an informal claim must identify the benefit sought).

Further, even assuming for the sake of argument that the VA or the military "misdiagnosed" the Veteran's PTSD condition as alleged, a misdiagnosis does not void the finality of a prior denial and cannot entitle the Veteran to an earlier effective date for the grant of service connection.  In addition, in the absence of an earlier petition to reopen, he is also not entitled to an earlier effective date based on when he eventually received the correct diagnosis of PTSD by medical personnel.  As discussed above, the law mandates that the earliest date on which service connection can be granted is the date of the reopened claim, which is March 17, 2009.  

Thus, the appropriate effective date for the grant of service connection for PTSD is March 17, 2009, the date of receipt of his reopened claim.  Accordingly, the appeal is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than March 17, 2009, for the award of service connection for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


